Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 1 of 9 PageID #: 10




                    EXHIBIT 2
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 2 of 9 PageID #: 11
                                                                               FILED: 7/8/2021 3:08 PM
                                                                               David Trantham
                                                                               Denton County District Clerk
                                                                               By: Raquel Gonzalez, Deputy


                                        CaseNo.      21-5786-158

 FRA K PIERSON,                                     §                I THE DISTRICT COURT
      PLAINTIFF,                                    §
                                                    §
                                                    §
 V.                                                 §                       JUDICIAL DISTRICT
                                                    §
 SALLY BEAUTY SUPPLY, LLC,                          §
 AND/OR                                             §
                                                    §               DENTO COUNTY, TEXAS
 SALLY BEAUTY HOLDINGS,
                                                    §
 INC., d/b/a SALLY BEAUTY                           §
 SUPPLY,                                            §
         DEFENDANT.                                 §

                              PLAINTIFF'S ORIGINAL PETITION
        To the Honorable Judge of said Court:
        Comes now Plaintiff, Frank Pierson, by and tlu·ough his attorney or record, and files this

 bis Original Petition. stating as follows:

                               DISCOVERY AND JURY REQUEST


         I.     Plaintiff seeks more than $ I00,000 through this action. Plaintiff respectfully

 requests that discovery in this action proceed under Level 2.

        2.      Plaintiff Requests a trial by jury of all disputed legal issues and related facts and

 detem1ination by the Court on all issues of equity and related facts.

                                              THE PARTIES


         3.     Plaintiff Frank Pierson ("Plaintiff' or "Pierson") is a citizen and resident of Texas,

 residing in the City of Denton, Denton County. Texas.

        4.      Defendants Sally Beauty Supply, LLC and/or Sally Beauty Holdings, Inc., d/b/a

 Sally Beauty Supply (collectively "Defendant" or ·'Sally Beauty"), are each incorporated in the

 State of Delaware and headquartered in Denton, Texas.


                                              PLAINTIFF'S ORIGINAL PETITION - Page 1 of 7



                                                                                           App. 003
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 3 of 9 PageID #: 12




          5.     Plaintiffs agent for service of process is:

                 Corporate Creations Network Inc.
                 5444 Westheimer #1000
                 Houston, Texas 77056


                                  JURISDICTION AND VENUE

          6.     Subject matter jurisdiction of this Court exists because the dispute is above the

 minimum jurisdiction of the Court and this is the Texas court of general jurisdiction that includes

 employment disputes.

          7.     The Court has personal jurisdiction over the Defendant in that Sally Beauty

 intentionally set up a presence in Texas and knowingly subjected itself to the jurisdiction of the

 State of Texas by employing the Plaintiff to sell its products and services from his office in Denton,

 Texas.

          8.     Venue is proper in this court as the Plaintiff worked in the Denton County portion

 of Denton, Texas, and was employed and terminated from that Denton, Texas location, and thus

 all or a substantial pa11 of the events or omissions giving rise to the claim occurred in Denton

 County. See Tex. Civ. Prac. & Rem. Code §§15.002 (a) (l).

                                             THE FACTS

          9.     On the date of his wrongful termination, Frank Pierson was a 63-year-old

 male who had worked for Defendant for thirty-four (34) years.

          I 0.   For decades, Pierson ran and maintained Defendant's proprietary DOS

 based POS software system. Upon Defendant's decision to move to Oracle's Micro POS

 system in early 2020, Pierson had been maintaining his prior duties and, at the request of

 Sally Beauty, learning the Micro POS System as well.




                                            PLAINTIFF'S ORIGINAL PETITION - Page 2 of 7


                                                                                            App. 004
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 4 of 9 PageID #: 13




         11.    On October 18, 2019, Plaintiff was suddenly informed that his position was

 subject to a job elimination in a so-called reorganization or RIF. He was immediately

 terminated and, despite 34-years of loyal service, was summarily escorted out of the

 building.

        12.     Upon his termination, Pierson was making a salary of $87,000 per year.

        13.     Plaintiff's job perfom1ance was never in question and believes Defendant's

 alleged reorganization or RIF was a pretext to eliminate him as an older employee and

 replace him with someone younger.

         14.    Under the Older Workers Benefit Protection Act, Sally Beauty was required

 to provide Pierson and other employees also over the age of 40 specific information related

 to the reorganization or RIF, including the ages and titles of all persons who were

 considered for elimjnation and the ages and titles of those who were actually terminated.

 Upon information and belief, this information was never provided.

        15.     All conditions precedent to filing this action's ADEA claim bave been satisfied.

 The Plaintiff has already requested and received a right to sue letter regarding his Texas Labor

 Code causes of action on the 180th day after the filing of his claim with the EEOC. Al that time,

 the age discrimination claims under the Texas Labor Code with have satisfied all conditions

 precedent and will ripen without need of amendment to this action.

        16.     An employer who elinunates an employee through a reorganization or reduction-

 in-force is not insulated from liability for age discrimination or other employment

 discrimination. The employer's process of selecting which employees to lay off and which

 employees to retain may be subject to statistical scrutiny to show age discrimination. See E.E.O.C.




                                          PLAINTIFF'S ORIGINAL PETITION - Page 3 of 7


                                                                                         App. 005
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 5 of 9 PageID #: 14




 v. Manville Sales Corp., 27 F.3d 1089, I 098 (5th Cir. 1994). Sally Beauty used the reorganization

 lo terminate employees based on age and not on merit or other proper motives.

                                        CAUSES OF ACTION

                                      COUNTI
                     AGE DISCRIMINATION (DISPARATE TREATMENT)

            17.   Plaintiff incorporates paragraphs 1-16 above as if herein stated.

            18.   The conduct of Defendant Sally Beauty in terminating Pierson constitutes disparate

 treatment age discrimination under the Age Discrimination in Employment Act. 42 U.S.C. §§ 610 I

 et. seq.

            19.   Additionally or alternatively, the conduct of Defendant establishes a prima facie

 case of disparate treatment age discrimination in that: (a) Pierson was over the age of 60 and thus

 within the protected age group; (b) he was adversely affected by the employer's decision[s] in that

 he was tem1inated; (c) he or she was qualified for the position from which he was fired and/or to

 assume another position at the time of discharge; and (d)(i) evidence from which a factfinder might

 reasonably conclude that the employer intended to discriminate in reaching the decision at issue;

 (ii) the Defendant consciously refused to consider retaining or relocating Plaintiff because of his

 age, and/or (iii) the Defendant regarded age as a negative factor in considered consideration.

            20.   Even if the Defendant might otherwise seek to rebut the presumption of

 discrimination created by Plaintiff's prima facie case by providing a legitimate non-age-related

 basis for the termination, such as the reorganization or Reduction in Force ("RIF") in which

 Pierson was terminated, the mere existence of facts to show that a reorganization or RJF was

 initially justified is insufficient to prevent a valid age claim. Plaintiff asserts that any presumption

 of this particular reorgs legitimacy is negated by: ( 1) evidence that shows the purported

 reorganization or RIF was merely a sham and nothing more than a pretext for age discrimination,

                                             PLAI ITIFF'S ORIGINAL PETITION - Page 4 of 7


                                                                                              App. 006
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 6 of 9 PageID #: 15




 and/or (2) the reorganization or RIF, while legitimate on its face, was implemented in such a way

 that age is impennissibly used as a factor in detem1ining which employees are tenninated. Utley

 v. MCI. Inc., No. 3:05-CV-0046-K, 2008 WL 836419, at *3 (N.D. Tex. Mar. 24, 2008) (citing,

 inter alia, Patrick v. Ridge, 394 F.3d 311, 317 (5th Cir. 2004).

          21.      The Defendant's conduct was committed knowingly and/or with malice.

 Accordingly, exemplary damages are proper under the ADEA.

          22.      Due to Pierson's wrongful tennination based on disparate treatment age

 discrimination, he has suffered direct and consequential legal damages and/or equitable harm,

 including loss of wages and benefits, mental anguish. and loss of enjoyment of life. liquidated

 damages, exemplaty damages, attorney fees and costs of court. and other damages and/or harm.

 for which Pierson seeks judgment.

                                         COU T II
                           AGE DISCRIMlNATlON (DISPARATE IMPACT)

           23.     Plaintiff incorporates paragraphs 1-16 above as if herein stated.

           24.     Count II is pleaded in the alternative to Count I.

          25.      The conduct of Defendant in terminating Pierson constitutes disparate impact age

 discrimination under the Age Discrimination in Employment Act. 42 U.S.C. §§ 6101 et. seq.

          26.      Additionally, or alternatively, the conduct of Defendant Sally Beauty in conducting

 its reorganization or RlF constitutes a prima facie case of disparate impact age discrimination in

 that, upon information and belief, (a) the reorganization or RIF process itself 1 (or upon information

 and belief, some particular element of the reorganization or RIF process), constitutes a facially




          At the initial puint. the i<lentifie<l practice is the reorganization ur RJF itself. Upon information an<l belief,
 discovery may establish a more particular element if the reorganization or RIF process, that although facially neutral,
 was the cause of the age-based disparity. This necessarily requires discovery of the tools and processes used by Sally
 Beauty, if any. that were used to determine who was chosen for termination and who was not.

                                                    PLAINTIFF'S ORIGINAL PETITION - Page 5 of 7



                                                                                                              App. 007
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 7 of 9 PageID #: 16




 neutral employment policy or practice in the process of selecting persons who would be reduced

 in force; (b) will be shown to have caused Pierson' termination through presenting "statistical

 evidence of a kind and degree sufficient" to show that (c) the practice caused Pierson's tc1111ination

 ( d) disparately affected him as a worker forty years of age or older based on age. See, e.g., Collins­

 Pearcy v. Mediterranean Shipping Co. (USA), Inc., 698 F.Supp.2d 730. 741-42 (S.D. Tex. 2010).

         27.    Due to Pierson's wrongful termination based on disparate impact age

 discrimination, he has suffered direct and consequential legal damages and/or equitable harm,

 including loss of wages and benefits, mental anguish. and loss of enjoyment of life, liquidated

 damages, attorney fees and costs of court, and other damages and/or harm, for which Pierson seeks

 judgment.

        WHEREFORE, Premises considered, Plaintiff respectfully requests that the Court enter

 Judgment against Defendant pursuant to the Federal Age Discrimination in Employment Act and

 the Texas Labor Code as follows:

         I)     Backpay damages for lost wages and benefits in an amount proven to the jury from

                the date of termination until the time of trial, of not less than $75,000,

        2)      Either reinstatement, or an equitable finding that reinstatement is not feasible with

                an award of equitable front pay and benefits by the Court as demonstrated to the

                Court for the period of time from trial moving forward;

        3)      Liquidated damages as proven to the jury;

        4)      Compensatory damages as proven to the jwy;

        5)      Exemplaiy damages as determined by the ju1y;

        6)      Attorney fees under a Lodestar calculation as proven to the Court; and




                                            PLAINTIFF'S ORIGINAL PETITION - Page 6 of 7


                                                                                             App. 008
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 8 of 9 PageID #: 17




      7)    For costs of cowt, pre-judgment and post-judgment interest, and all such other

            relief in law or equity that the Court deems just and right.




                                           RESPECTFULLY SUBMITTED,




                                           Eric Roberson
                                           State Bar No. 00792803
                                           Kilgore & Kilgore, PLLC
                                           3109 Carlisle Street
                                           Dallas. TX 75204
                                           214-3 79-0817 Direct
                                           214.969.9099
                                           214.379.0843 Fax
                                           ENR@KilgoreLaw.com
                                           ATTORNEY FOR PLALNTIFF
                                           FRANK PIERSON




                                       PLAINTIFF'S ORIGINAL PETITION - Page 7 of 7


                                                                                App. 009
Case 4:21-cv-00691-ALM Document 1-3 Filed 09/03/21 Page 9 of 9 PageID #: 18




                                  AUG
                                  AUG OO 44 2021
                                            2021




                                                                  App. 0010
                                                                  App. 0010
